Tho opinion of the Court was delivered by
Todd, J.
The defendant appeals from a judgment perpetuating- an injunction taken out by the city against his keeping a dairy and stable at the corner of Toledano and Annunciation streets, in alleged violation of certain city ordinances.
Since the filing of the transcript the appellant has made no appearance in this Court and submitted no argument, oral or written, in support of his appeal.
We have examined the record and find in the pleadings no allegations touching the value of the business, against which the proceedings is directed, and no averment of any amount in dispute and nothing in the evidence even that would afford the slightest ground for an inference that the case is within our jurisdiction. This fact must he made affirmatively to appear from the record. The appeal is, therefore, dismissed.